DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1 - 7  in the reply filed on 07/18/2022 is acknowledged. Claims 16 – 20 are newly added. Thus claims 1 – 7 and 16 -20 are currently pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 7 and 16 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Zhang et al. (US 2013/0197683 A1), herein after called Zhang.
Regarding claim 1, Zhang discloses an additive manufacturing apparatus (apparatus for performing fused deposition of powders or wire material of metal, intermetallic compounds, ceramic and composite functional gradient materials layer by layer using a welding gun on a substrate, (0007, FIG.1)), comprising: at least one build unit (welding gun 15, (0035, FIG.1)); a build platform (base 8 (0035, FIG.1); and at least one collector (a left vertical roller 9, a right vertical roller 6, and a horizontal roller 11, (0033, FIG.1)) positioned on the apparatus such that the at least one collector contacts an outer surface of a build wall as the build wall is formed during a build (the left roller 9 and the right vertical roller 6 are respectively connected to first bracket 1 in such a way that the side vertical roller follow on the side of the melted and softened area as part 7 is built, (0031, 0033 and FIG.1), FIg.1 shows left vertical roller 9  contacting the outer surface of build wall of part 7).  
Regarding claim 2, Zhang discloses the additive manufacturing apparatus of claim 1, wherein the collector comprises a collection arm contacting the outer surface of the build wall (the micro rollers comprise a left vertical roller 9 contacting the outer surface of build wall of part 7, FIG.1).  
Regarding claim 3, Zhang discloses the additive manufacturing apparatus of claim 2, wherein the collection arm contacting the outer surface of the build wall forms a powder cavity therebetween (the micro-rollers ( a left vertical roller 9, a right vertical roller 6) synchronously move along with fused deposition area of powders or wire material of metal, intermetallic compounds, ceramic and composite functional gradient materials layer by layer using a welding gun on a substrate whereby compressing and processing the fused deposition area is carried out by the micro rollers during the fused deposition, (abstract, 0016) and FIG.1 shows the left vertical roller 9 contacting the outer surface wall of part 7 built, thereby forming powder cavity).  
Regarding claim 4, Zhang discloses the additive manufacturing apparatus of claim 1, wherein the collector is attached to the build unit via a support member (the left vertical roller 9 and the right vertical roller 6 are respectively connected with a left vertical arm 13 and a right vertical arm 2 which are fixedly connected on a first bracket 1and welding unit 15, (0033, 0035, FIG.1)) 
Regarding claim 5, Zhang discloses the additive manufacturing apparatus of claim 4, wherein the support member includes a pivot joint, wherein the pivot joint is biased to keep the collector in contact with the outer surface of the build wall (the left vertical arm 13 and the right vertical arm 2 (supports) are connected to a left rotating arm 12 and a right rotating arm 5 through axle pins (pivot joints) which are connected to the left vertical roller 9 and the right vertical roller 6 ( collectors)  wherein left vertical roller 9 contacting the outer surface of build wall of part 7 , ( 0033, 0035, FIG.1)) and wherein the pivot joint is controlled with movement of the build unit (wherein the micro-rollers are connected to the welding gun 15 (build unit) through axel pins  that moves synchronously with the welding gun, (0035, FIG.1)).  
Regarding claim 6, Zhang discloses the additive manufacturing apparatus of claim 1, wherein the collector is attached to a positioning mechanism via a support member (the left vertical roller 9 and the right vertical roller 6 (collectors) are connected to a first bracket 1(positioning mechanism) via the left vertical arm 13 and the right vertical arm 2 (supports), (0033, 0035 and FIG.1)).  
Regarding claim 7, Zhang discloses the additive manufacturing apparatus of claim 1, wherein the at least one build unit (welding gun 15, FIG.1) comprises a powder delivery mechanism, a powder recoating mechanism and an irradiation beam directing mechanism (the welding gun is a laser irradiating gun delivering laser power of 1000w (see example 3 of  paragraph (0031), for power delivery mechanism and an irradiation beam directing mechanism), a powder feeder with gradient function (example 4 of paragraph (0032)) .
Regarding claim 16, Zhang discloses the additive manufacturing apparatus of claim 1, wherein the at least one collector comprises a first collector and a second collector ((a left vertical roller 9, a right vertical roller 6, (0033, FIG.1)), wherein the first collector is configured to contact a first build envelope of the build wall and the second collector is configured to contact a second build envelope of the build wall (the micro rollers comprise a left vertical roller 9 contacting the outer surface of build wall of part 7 and a right vertical roller 6 contacting the inner surface of build wall of part 7, (0033, 0035 and FIG.1))  .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 17 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Bambach et al. (DE 102016111047 B3), herein after called Bambach. 
Regarding claim 17, Zhang discloses the additive manufacturing apparatus of claim 16, wherein the first collector is an inner collector configured to maintain contact with the first build envelope, the second collector is an outer collector configured to maintain contact with the second build envelope, ((the micro rollers comprise a left vertical roller 9 contacting the outer surface of build wall of part 7 and a right vertical roller 6 contacting the inner surface of build wall of part 7, (0033, 0035 and FIG.1)) .  
Zhang do not explicitly disclose that the build platform is a rotating build platform and wherein the first build envelope is closer than the second build envelope to an axis of rotation of the rotating build platform.
However, Bambach a plant for producing metallic moldings by means of an additive manufacturing process (0001), also teaches the build platform is a rotating build platform (construction platform 5 is rotated about the axis of rotation 6 and on which the shaped body 1 is built up in layers (0042, FIG.2)) and wherein the first build envelope is closer than the second build envelope to an axis of rotation of the rotating build platform (wherein first roller 2 contacting layer 1.1 is closer than the second roller 2 contacting layer 1.2 to the axis of rotation 6 of construction platform 5 ( 0044, FIG.2).
This arrangement of rollers enables the application of build material without interruption while the construction platform 5 rotates because the second rollers 2 acts on the layer 1.2 which is arranged under the layer 1.1 just as layer 1.1 is being produced using the first roller 2 (0044, 0045 and FIG.2) improving the overall efficiency of the additive manufacturing process.
Therefore, it would have been obvious for one of ordinary sill in the art to modify the additive manufacturing apparatus of Zhang to have the build platform a rotating and the first build envelope closer than the second build envelope to an axis of rotation of the rotating build platform in order to enable the application of build material without interruption while the construction platform 5 rotates improving the overall efficiency of the additive manufacturing process.
Regarding claim 18, Zhang in view of Bambach teaches the additive manufacturing apparatus of claim 1, wherein the at least one build unit comprises a first build unit and a second build unit (wherein two forming tools 3 are connected to the first and second rollers 2, Bambach (0043 and see FIG.2).  
Regarding claim 19, Zhang in view of Bambach teaches the additive manufacturing apparatus of claim 18, wherein each of the first build unit and the second build unit respectively comprise a first collector and a second collector (wherein two forming tools 3 are connected to the first and second rollers 2, Bambach (0043 and see FIG.2)),wherein the first collector is configured to maintain contact with a first build envelope of the respective build wall and the second collector is configured to maintain contact with a second build envelope of the respective build wall (the micro rollers comprise a left vertical roller 9 contacting the outer surface of build wall of part 7 and a right vertical roller 6 contacting the inner surface of build wall of part 7, Zhang (0033, 0035 and FIG.1)) .
Regarding claim 20, Zhang in view of Bambach teaches the additive manufacturing apparatus of claim 18, wherein the build platform is a rotating build platform configured to rotate about an axis, and wherein the first build unit and the second build unit are spaced apart from one another across the axis (construction platform 5 is rotated about the axis of rotation 6 and two forming tools 3 are spaced apart from one another across the axis, Bambach (0042, FIG.2)).
Double Patenting
Claims 1 – 3  and 6 – 7of this application is patentably indistinct from claim 1, 3– 4 and 6 – 7  of Application No. 16/761,717. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 3  and 6 – 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3 – 4 and 6 – 7 of copending Application No. 16/761,717 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Application 16/761,691(current application)
Application 16/761,717(reference application)
Claim 1, an additive manufacturing apparatus, comprising: at least one build unit; a build platform; and at least one collector positioned on the apparatus such that the at least one collector contacts an outer surface of a build wall as the build wall is formed during a build.

Claim 1, an additive manufacturing apparatus, comprising: at least one build unit; a build platform; and a pair of collectors positioned on the apparatus such that a first collector contacts an outer surface of an object as it is formed on the build platform and a second collector contacts an inner surface of the object as it is formed on the build platform.
Claim 2, he additive manufacturing apparatus of claim 1, wherein the collector comprises a collection arm contacting the outer surface of the build wall
Claim 3, the additive manufacturing apparatus of claim 1, wherein the collector comprises a collection arm contacting the outer surface of the object.
Claim 3, the additive manufacturing apparatus of claim 2, wherein the collection arm contacting the outer surface of the build wall forms a powder cavity therebetween.
Claim 4, the additive manufacturing apparatus of claim 3, wherein the collection arm contacting the outer surface of the object forms a powder cavity therebetween.
Claim 6, the additive manufacturing apparatus of claim 1, wherein the collector is attached to a positioning mechanism via a support member.
Claim 6, the additive manufacturing apparatus of claim 1, wherein the collector is attached to a positioning mechanism via a support member.
Claim 7, the additive manufacturing apparatus of claim 1, wherein the at least one build unit comprises a powder delivery mechanism, a powder recoating mechanism and an irradiation beam directing mechanism.

Claim 7, the additive manufacturing apparatus of claim 1, wherein the at least one build unit comprises a powder delivery mechanism, a powder recoating mechanism and an irradiation beam directing mechanism.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILNESSA B BELAY/Examiner, Art Unit 3761           

/JUSTIN C DODSON/Primary Examiner, Art Unit 3761